UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

OMAR ZALDANA, et al.,
Plaintiffs, | Civil Action No.: 20-3810 (RC)
V. | Re Document No.: 9

PATRICK FRANCIS MORROGH, et al., |

Defendants.

MEMORANDUM OPINION
GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
I. INTRODUCTION

Plaintiffs are seven former employees of District Anchor, a District of Columbia
restaurant previously owned and operated by Defendants. Plaintiffs seek relief from their former
employers, alleging that they failed to pay Plaintiffs regular and minimum wages and failed to
provide them safe and sick leave as required by law. Plaintiffs bring their claims under the Fair
Labor Standards Act, the D.C. Minimum Wage Revision Act, the D.C. Wage Payment and
Collection Law, and the District of Columbia Accrued Safe and Sick Leave Act. After
Defendants failed to appear, file an answer, or otherwise respond to Plaintiffs’ complaint, the
Clerk’s office entered a default against them. Plaintiffs now move for a default judgment against
Defendants pursuant to Federal Rule of Civil Procedure 55(b)(2) in the amount of $97,468.69,
which is comprised of $13,096.60 in unpaid minimum and regular wages, $39,289.80 in
liquidated damages, $4,030.80 in lost wages for unpaid safe and sick leave, $19,253.59 in
statutory damages, $21,140.90 in attorneys’ fees, and $657.00 in costs. Because Plaintiffs have
met their evidentiary burden, the Court grants their motion for a default judgment. However, as

explained below, the Court adjusts the damages award to correct several calculation errors.
Accordingly, judgment will be entered against Defendants in the amount of $76,977.91, plus an

additional $21,797.90 in attorneys’ fees and costs.

Il. FACTUAL BACKGROUND!

Omar Zaldafia, Martha Orellana Portillo, Bertha Saravia, Jose Torres Saravia, Jose
Guevara Alvarado, Marcos Tubac, and Lucrecia Cabrera Lopez (collectively, “Plaintiffs”) sued
Patrick Francis Morrogh and Paul John Kolokousis (collectively, “Defendants”), their former
employers. Plaintiffs were employed by District Anchor for varying periods of time between
2010 and March 2020. Compl. J] 11, 24, 38, 52, 65, 79, 95, ECF No. 1. During their
employment, Plaintiffs worked in various capacities at District Anchor, including as cooks,
kitchen laborers, dishwashers, and food runners. /d. Jf 12, 25, 39, 53, 66, 80, 96.

Defendant Morrogh is the owner and managing member of PFM Restaurants, LLC
(“PFM”), which he established to operate District Anchor. /d. { 8. Defendant Kolokousis is also
an owner and member of PFM. Id. { 9. Defendants each exercise control over PFM’s
operations, including its pay practices. /d. []] 8-9. Through PFM, Defendants owned and
operated District Anchor together. Jd. { 10. Each had the authority to—and did in fact—hire
and fire Plaintiffs, control Plaintiffs’ work schedules, supervise Plaintiffs’ work, and determine
and execute Plaintiffs’ compensation. /d. JJ 103-18. At the start of the COVID-19 pandemic,
Defendants fired Plaintiffs without notice. Jd. 1. Plaintiffs filed a four-count complaint

asserting several violations of their rights under D.C. and federal law.

 

' This factual background is based upon Plaintiffs’ complaint, as well as detailed
declarations and exhibits that Plaintiffs submitted in support of their motion for default
judgment. See, e.g., Warmbier v. Democratic People’s Republic of Korea, 356 F. Supp. 3d 30,
37 (D.D.C. 2018) (relying upon “detailed declarations submitted by plaintiffs in support of their
motion for default judgment, as well as exhibits and testimony presented at an evidentiary
hearing,” to evaluate a default judgment motion).
Count I of Plaintiffs’ complaint alleges that Defendants failed to pay them minimum
wages under the federal Fair Labor Standards Act (“FLSA”). Jd. { 124-31. The FLSA requires
employers to pay non-exempt employees at least $7.25 per hour, 29 U.S.C. § 206(a)(1), and at
least one and one-half times an employee’s regular hourly rate for any hours worked over forty
hours per week, id. § 207(a)(2). Under the FLSA, state and local law may set a minimum wage
higher than that provided by the Act. 29 U.S.C. § 218(a). It follows that an employee’s “regular
hourly rate” must not be lower than the applicable state or local minimum rate. 29 C.F.R.

§ 778.5. Plaintiffs were paid between $11.50 and $17.60 per hour during their employment.
Compl. {fl 15, 29, 43, 56, 70, 84, 99. Plaintiffs claim that some of these rates fell below
applicable D.C. minimum wage thresholds and that Defendants altogether failed to pay Plaintiffs
wages for their last weeks of work. Jd. { 2. Thus, they allege that Defendants failed to “pay one
or more Plaintiffs the required minimum wage.” Id. J 129.

Count II alleges that Defendants failed to pay Plaintiffs minimum and regular wages
under the D.C. Minimum Wage Act (““(DCMWA”). Jd. J 132-36. The DCMWA currently
requires that employers pay hourly non-exempt employees $15.00 per hour. D.C. Code § 32-
1003(a)(5)(A)(v). From July 1, 2017, to July 1, 2020, this rate increased in annual increments to
$12.50, $13.25, $14.00, and $15.00, respectively. Jd. § 32-1003(a)(5)(A)G)-{iv). The DCMWA
also provides that employees who work over 40 hours in any given week are entitled to
compensation “at a rate not less than 1 1/2 times the regular rate at which the employee is
employed.” Jd. § 32-1003(c). Plaintiff Tubac was paid $11.50 from December 1, 2017 through
June 30, 2018, $12.50 from July 1, 2018 through June 30, 2019, $13.00 from July 1, 2019
through December 31, 2019, and $13.50 from January 1, 2020 through March 12, 2020. Compl.

q 84. Plaintiffs claim that these rates, as well as Defendants’ failure to pay Plaintiffs anything at
all for their last weeks of regular and overtime hours worked, reflect Defendants’ failure to “pay
the required minimum wage to one or more Plaintiffs.” /d. 135.

Count II alleges that Defendants failed to pay wages under the D.C. Wage Payment and
Collection Law (““DCWPCL?”). Id. { 143. The DCWPCL requires employers to pay a
discharged employee their wages “not later than the working day following such discharge.”
D.C. Code § 32-1303(1). Plaintiffs were never compensated for their last two to four weeks of
work. See Compl. J] 17, 31, 45, 58, 72, 88, 101.

Count IV alleges that Defendants failed to provide Plaintiffs with paid safe and sick leave
under the D.C. Accrued Sick and Safe Leave Act (“ASSLA”). Jd. 1 149. The ASSLA requires
employers to provide employees with paid safe and sick leave. D.C. Code § 32-531.02. The
amount of paid leave an employee is entitled to depends on the size of the employer and the
number of hours worked. Jd. § 32-531.02(a).? All Plaintiffs—except for Plaintiff Cabrera
Lopez—claim that Defendants denied them paid safe and sick leave “by not providing Plaintiffs
the required paid leave.”? Compl. { 149; see also id. [{ 22, 36, 50, 63, 77, 93.

Defendants were properly served but have failed to appear or file an answer since. See
Summons, ECF No. 2; Aff. of Process Server (“Aff. of Process Server for Kolokousis”), ECF
No. 3; Aff. of Process Server (“Aff. of Process Server for Morrogh”), ECF No. 4. On March 12,

2021, Plaintiffs filed an affidavit in support of default and requested the Clerk of Court to enter a

 

? Employers with 100 or more employees must provide at least one hour of paid leave for
every thirty-seven hours worked; an employer with twenty-five to ninety-nine employees must
provide at least one hour of paid leave for every forty-three hours worked; and an employer with
twenty-four or fewer employees must provide at least one hour of paid leave for every ecighty-
seven hours worked. D.C. Code § 32-531.02(a).

> Plaintiff Cabrera Lopez was employed by District Anchor from February 1, 2020—
March 13, 2020. Compl. [ 95. The ASSLA provides that “an employee may begin to access
paid leave after 90 days of service with his or her employer.” D.C. Code § 32-531.02(c)(1). As
such, Plaintiff Cabrera Lopez is not entitled to paid safe and sick leave under the ASSLA.
default against Defendants. Aff. in Supp. of Default, ECF No. 6. Consequently, the Clerk
entered default against Defendants. See Default, ECF No. 7; Default, ECF No. 8. Plaintiffs now
move for a default judgment against Defendants pursuant to Federal Rule of Civil Procedure
55(b)(2). Pls.” Mot. Default. J., ECF No. 9. Defendants have failed to respond to both the

Clerk’s default as well as Plaintiffs’ Motion for Default Judgment.

il. LEGAL STANDARD
Plaintiffs seek a default judgment based on Defendants’ failure to respond. The Court
may enter a default judgment in accordance with Rule 55 of the Federal Rules of Civil
Procedure. Default judgment is appropriate “when the defendant is an ‘essentially unresponsive
party’ whose default is ‘plainly willful, reflected by its failure to respond to the summons or

399

complaint, the entry of default, or the motion for default judgment.’” Carazani v. Zegarra, 972

F. Supp. 2d 1, 12 (D.D.C. 2013) (citation omitted). The Court may enter a default judgment

399

when a defendant “makes no request ‘to set aside the default’” and “gives no indication of a
“meritorious defense.’” Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d 99, 104 (D.D.C.
2015) (quoting Int’l Painters & Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531
F. Supp. 2d 56, 57 (D.D.C. 2008)); see also Serv. Emps. Int’l Union Nat’l Indus. Pension Fund v.
Artharee, 942 F. Supp. 2d 27, 29-30 (D.D.C. 2013) (quoting Auxier Drywall, LLC, 531 F. Supp.
2d at 57)).

Although “[a] default judgment establishes the defaulting party’s liability for every well-
plead[ed] allegation in the complaint,” it “does not automatically establish liability in the amount
claimed by the plaintiff.” PT (Persero) Merpati Nusantara Airlines v. Thirdstone Aircraft

Leasing Grp., Inc., 246 F.R.D. 17, 18 (D.D.C. 2007) (citing Adkins v. Teseo, 180 F. Supp. 2d 15,

17 (D.D.C. 2001) and Shepherd v. Am. Broad. Cos., 862 F. Supp. 486, 491 (D.D.C. 1994),
vacated on other grounds, 62 F.3d 1469 (D.C. Cir. 1995)); see also Fed. R. Civ. P. 55(b)(2).
Instead, “the Court is required to make an independent determination of the amount of damages
to be awarded, unless the amount of damages is certain.” Serv. Emps. Int’l Union, 942 F. Supp.
2d at 30 (citing Int’! Painters & Allied Trades Indus. Pension Fund vy. Davanc Contracting, Inc.,
808 F. Supp. 2d 89, 94 (D.D.C. 2011)). In doing so, a court need not conduct an evidentiary
hearing if it can establish a basis for the damages amount through detailed affidavits or other
documentary evidence. Flynn v. Mastro Masonry Contractors, 237 F. Supp. 2d 66, 69 (D.D.C.
2002); see also Embassy of the Fed. Republic of Nigeria v. Ugwuonye, 945 F. Supp. 2d 81, 85
(D.D.C. 2013).
IV. ANALYSIS
A. Liability

Where “there is a complete ‘absence of any request to set aside the default or suggestion
by the defendant that it has a meritorious defense, it is clear that the standard for default
judgment has been satisfied.’” Serv. Emps. Int’l Union, 942 F. Supp. 2d at 29-30 (D.D.C. 2013)
(quoting Auxier Drywall, LLC, 531 F. Supp. 2d at 57). Furthermore, “[a] default judgment
establishes the defaulting party’s liability for every well-plead[ed] allegation in the complaint.”
PT (Persero) Merpati Nusantara Airlines, 246 F.R.D. at 18. Defendants were summoned on
December 28, 2020 and properly served by January 8, 2021. See Summons; Aff. of Process
Server for Kolokousis; Aff. of Process Server for Morrogh. Both have failed to respond to the
summons, complaint, entry of default, or motion for default judgment. Accordingly, the Court
accepts Plaintiffs’ well-pleaded allegations in the complaint and the statements in their affidavits

as true. Moreover, Plaintiffs allegations, accepted as true, establish every element of each of
their claims. The Court therefore finds that entering a default judgment against Defendants is
appropriate and finds them to be jointly and severally liable.

First, Plaintiffs allege that Defendants are “employers” subject to FLSA, DCWPCL,
DCMWA, and ASSLA* liability. See Compl. {| 103-123, 125, 133, 139, 147; see also 29
U.S.C. § 203(d); D.C. Code §§ 32-1002(3), 32-1301(1B), 32-531.01(3)(A). Factors relevant to
whether an individual is an employer under the FLSA include whether the individual has the
power to hire, fire, suspend, or otherwise discipline employees; supervises employees’ work
duties; and determines employees’ rate and method of compensation. Guevara v. Ischia, Inc., 47
F. Supp. 3d 23, 26-27 (D.D.C 2014) (“At minimum, an individual who exercises operational
control over an employee’s wages, hours, and terms of employment qualifies as an ‘employer,’
and is subject to individual liability.”) (citing Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1, 6
(D.D.C. 2010) (“Ventura I’)); see also Ventura I, 738 F. Supp. 2d at 6 (“[BJecause
the DCWPCL is construed consistently with the FLSA, [Defendant] is an ‘employer’ under
the DCWPCL and is liable for the corporate defendants’ violations of its wage and overtime
provisions.”). Here, Plaintiffs maintain that Defendants hired them, abruptly discharged them,

managed and supervised their work schedules, and signed their paychecks. Compl. {ff 103-123.

 

* The Court notes that the ASSLA defines “employer” as “a legal entity (including a for-
profit or nonprofit firm, partnership, proprietorship, sole proprietorship, limited liability
company, association, or corporation), or any receiver or trustee of an entity (including the legal
representative of a deceased individual or receiver or trustee of an individual), who directly or
indirectly or through an agent or any other person, including through the services of a temporary
services or staffing agency or similar entity, employs or exercises control over the wages, hours,
or working conditions of an employee.” D.C. Code § 32-531.01(3)(A). Arguably Defendants, as
individuals, are not legal entities and therefore do not qualify as employers under this definition.
See Legal Entity, Black’s Law Dictionary (11th ed. 2019) (defining “legal entity” as “a body,
other than a natural person... .”). However, Defendants do not raise this argument and
therefore the Court need not address it. See Coulibaly v. Kerry, 130 F. Supp. 3d 140, 150 n.10
(D.D.C. 2015).
Thus, they have sufficiently pleaded that Defendants were “employers” subject to liability under
the statutes pursuant to which they bring their claims.

Second, Plaintiffs have alleged that they are “employees” under the applicable statutes.
See Compl. TJ 11, 24, 38, 52, 65, 79, 95. Under the FLSA, “the term ‘employee’ means any
individual employed by an employer” and “‘[e]mploy’ includes to suffer or permit to work.” 29
U.S.C. § 203(e)(1), (g). “Employee” is defined nearly identically under the DCMWA,
DCWPCL, and ASSLA. See D.C. Code § 32-1002(2) (“The term ‘employee’ includes any
individual employed by an employer ... .”); D.C. Code § 32-1301(2) (“‘Employee’ shall include
any person suffered or permitted to work by an employer.”); D.C. Code § 32-531.01(2)
(“‘Employee’ means any individual employed by an employer... .”). To determine
employment status under the FLSA, this Court employs the economic realities test, which
“considers the extent to which typical employer prerogatives govern the relationship between the
putative employer and employee.” Gallagher v. Eat to the Beat, Inc., 480 F. Supp. 3d 79, 86
(D.D.C. 2020) (citing Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961)). The
following considerations inform the economic reality of an employer’s relationship to an alleged
employee:

[W Jhether the alleged employer (1) had the power to hire and fire the employees,

(2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, (4) maintained

employment records . . . [as well as] [5] the degree of control exercised by the

employer over the workers, [6] the workers’ opportunity for profit or loss and

their investment in the business, [7] the degree of skill and independent initiative

required to perform the work, [8] the permanence or duration of the working

relationship and [9] the extent to which the work is an integral part of the

employer’s business.

Gallagher, 480 F. Supp. 3d at 86 (citing Morrison v. Int’l Programs Consortium, Inc., 253 F.3d

5, 11 (D.C. Cir. 2001). Here, Plaintiffs allege that they were hired and fired by Defendants,
Compl. Jf 104, 110, 113-14, paid and supervised by Defendants, id. {| 107, 111, 115-118, and
operated as the cooks, kitchen laborers, dishwashers, and food runners for Defendants’ business.
Td. Tf 12, 25, 39, 53, 66, 80, 96. These facts are sufficient to plead that Plaintiffs were
Defendants’ “employees.”

With respect to the FLSA, Plaintiffs have alleged that they were “employees engaged in
commerce” during their employment at District Anchor. Compl. J 122-123. The provisions of
the FLSA at issue here apply only to employees engaged in commerce. See 29 U.S.C. § 206(a),
207(a). Commerce is defined as “trade, . . . transportation, transmission, or communication
among the several States or between any State and any place outside thereof.” Jd. § 203(b).
Plaintiffs allege that “[a]t all relevant times, Defendants had two or more employees who
handled goods and/or materials that had traveled in or been produced in interstate commerce . . .
[and] had employees who handled food products . . . that had been raised or grown outside of the
District of Columbia.” Compl. { 122-123. The Court finds that these facts constitute a
sufficient pleading that Plaintiffs were employees engaged in commerce.

Lastly, all Plaintiffs have alleged that Defendants violated various provisions of the
FLSA, DCMPWA, DCWPCL and ASSLA. Both the FLSA and DCMWA require employers to
pay employees a certain minimum wage and to compensate them at least one and one-half times
an employee’s regular hourly rate for hours worked over forty hours per week. See 29 U.S.C.
§§ 206(a)(1), 207(a)(1); D.C. Code § 32-1003(a)(5)(A)()-(v), (c). The DCWPCL requires
employers to pay a discharged employee their wages “not later than the working day following
such discharge.” D.C. Code § 32-1303(1). Lastly, the ASSLA requires employers to provide
employees with paid safe and sick leave. D.C. Code § 32-531.02. Plaintiffs have pleaded that

Defendants violated these provisions by failing to compensate them entirely for several weeks of
work, to meet minimum wage standards, and to provide them with paid safe and sick leave.
Compl. Jl 2-3, 124-151. Their assertions are supported by detailed allegations that are fact-
specific to each Plaintiff, id. J§ 11-123, and are sufficient to plead Defendants’ statutory
violations.

Because Defendants have failed to respond to Plaintiffs’ well-pleaded allegations of
violations of the FLSA, DCMWA, DCWPCL, and ASSLA, as well as this Court’s entry of
default and Plaintiffs’ motion for default judgment, Defendants are liable for these violations.

B. Award of Damages

The Court now turns to determining the appropriate measure of damages. In doing so, it
relies on detailed affidavits and other documentary evidence. Although Plaintiffs do not present
official records documenting the exact hours they worked and amounts they were or were not
paid, such as pay stubs or other records, “courts are reluctant to penalize plaintiffs without
documentation in cases where employers have defaulted.” Reyes v. Kimuell, 270 F. Supp. 3d 30,
34-35 (D.D.C. 2017) (citing Martinez v. China Boy, Inc., 229 F. Supp. 3d 1, 3 (D.D.C. 2016));
Encinas v. J.J. Drywall Corp., 840 F. Supp. 2d 6, 8 (D.D.C. 2012); Arias v. U.S. Serv. Indus.,
Inc., 80 F.3d 509, 512 (D.C. Cir. 1996)). The Court therefore proceeds using Plaintiffs’
recollections, as reflected in their respective declarations, which are “submitted under the penalty
of perjury, as to the hours [they] worked and wages [they] received.” Martinez, 229 F. Supp. 3d
at 3 (relying on the plaintiffs declaration where the plaintiff “ha[d] not produced timesheets and
the defendant ha[d] failed to respond”); see also Pls.’ Mot. Default J., Ex. A-G.

Plaintiffs’ claim for damages includes claims for unpaid regular, overtime, and minimum
wages, liquidated damages, lost wages for unpaid safe and sick leave, attorneys’ fees, and costs.

Pls.’ Mot. Default. J. at 6, 10. The Court addresses each in turn.

10
1. Regular and Overtime Wages Owed

Plaintiffs (other than Tubac) claim that they are entitled to $8,837.60 in unpaid regular
and overtime wages.” See id. at 7. The FLSA requires employers to pay non-exempt employees
at least $7.25 per hour, 29 U.S.C. § 206(a)(1). Under the FLSA, state and local laws may set a
minimum wage higher than that provided by the Act, which becomes the operative FLSA
minimum wage. /d. § 218(a). Accordingly, the relevant minimum standard is set by DCMWA’s
hourly wage rate, which from July 1, 2017 to July 1, 2020 increased in annual increments to
$12.50, $13.25, $14.00, and $15.00, respectively. See D.C. Code § 32-1003(a)(5)(A)()—-(v).. In
addition to its requirement of payment at a minimum regular hourly rate, the FLSA requires
employers to pay at least one and one-half times an employee’s regular hourly rate for any hours
worked over forty hours per week. 29 U.S.C. § 207(a)(1). The DCMWA similarly provides that
employees be compensated “at a rate not less than 1 1/2 times the regular rate at which the
employee is employed” for any hours worked beyond the 40-hour statutory maximum work
week. D.C. Code § 32-1003(c). The DCWPCL also applies, as it provides for damages equal to
an employee’s unpaid wages. See Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 8, 29-30
(D.D.C. 2010) (Ventura IT’); D.C. Code § 32-1303.

Affidavits from each Plaintiff set out their claimed hourly wages, as well as unpaid

regular and overtime hours, which are summarized in the following chart:

Plaintiff Hourly Wages Unpaid Unpaid Total Unpaid
Regular Hours Overtime Hours Wages

Zaldana $17.60 126.00 -- $2,217.60

Orellana Portillo $14.00 85.00 -- $1,190.00

 

> Counsel for Plaintiffs calculates Plaintiff Tubac’s owed wages separately because
Defendants paid him a sub-minimum wage for the entirety of his employment. See Pls.’ Mot.
Default J. at 7.

11
Saravia $14.00 160.00 2.00 $2,282.00

Torres Saravia $14.00 52.00 -- $728.00
Guevara Alvarado = $16.00 86.00 5.00 $1,496.00
Cabrera Lopez $14.00 66.00 -- $924.00
Total -- 575.00 7.00 $8,837.60

The Court has examined Plaintiffs’ affidavits, Pls.’ Mot. Default J., Ex. A-G, and accompanying
spreadsheets, Pls.’ Mot. Default J., Ex. I, and agrees with their calculation of unpaid regular and
overtime wages in the amount of $8,837.60, as apportioned in the above chart.
2. Minimum Wages Owed

Plaintiff Tubac claims that he is entitled to $4,259.00 in unpaid minimum wages. See
Pls.’ Mot. Default J. at 8. As discussed in the previous section, the FLSA and the DCMWA each
require employers to pay non-exempt employees a certain minimum regular hourly rate. See 29
U.S.C. § 206(a)(1); D.C. Code § 32-1003(a)(5)(A)(v). To reiterate, under the FLSA, state and
local laws may set a minimum wage higher than that provided by the Act, which becomes the
operative FLSA minimum wage. /d. § 218(a). Accordingly, the relevant minimum standard at
all relevant times was set by DCMWA’s hourly wage rate, which from July 1, 2017 to July 1,
2020 increased in annual increments to $12.50, $13.25, $14.00, and $15.00, respectively. See
D.C. Code § 32-1003(a)(5)(A)Gi)-(V).

The following chart summarizes Plaintiff Tubac’s claimed hourly wages and unpaid
minimum wages in relation to the applicable DCMWA minimum wage rate.® The Court corrects

what appear to be three computational oversights regarding the minimum wage increase schedule

 

© Plaintiff Tubac does not claim to have worked overtime hours.

12
and Plaintiffs hourly wage increase schedule,’ see Pls.’ Mot. Default J., Ex. F, as well as a

single error relating to the statute of limitations.®

DCMWA Plaintiff Tubac’s Hourly Wages Hours Worked _ Total

Minimum Wage Unpaid
Wages

$12.50 $11.50 768 $744.00

(July 01, 2017-

June 30, 2018)

$13.25 $12.50 1,432 $1,074.00

(July 01, 2018—

June 30, 2019)

$14.00 $13.00 (through December 31, 2019) 1,020 $2,387.00

(July 01, 2019- $13.50 (through March 14, 2020)

June 30, 2012)

Total $4,205.00

 

’ For the period between June 24, 2018 to June 30, 2018, Plaintiff Tubac claims that the
D.C. minimum hourly wage was $13.25, and calculates proper pay accordingly. However, the
applicable D.C. minimum hourly wage remained $12.50 through June 30, 2018. Thus, the Court
adjusts the amount owed during that time period from the purported $49.00 to $28.00. A similar
correction is necessary for the time period of June 30, 2019 to July 06, 2019. Plaintiff sets the
D.C. minimum hourly wage at $14.00 for the entirety of that period and lists Plaintiff's wage as
$12.50. However, the $14.00 minimum wage did not come into effect until July 1, 2019, and
Plaintiff's wage increased to $13.00 effective that day. Averaging the hours for the week over
the seven days, the Court adjusts the amount owed during that period from the purported $42.00
to $27.00. Last, the Court adjusts the amount owed for the week of December 29, 2019 to
January 4, 2020 from $14.00 to $20.00 because Plaintiff's actual wage changed from $13.00 to
$13.50 on the fourth day of this week. Together, these adjustments account for $30.00 of the
difference between the Plaintiff’ s requested amount and the Court’s award.

8 Plaintiff Tubac calculates his damages beginning on December 17, 2017. The statutes
of limitation for Plaintiffs’ FLSA and DCMWA “are two and three years respectively, though
the limit under the FLSA is three years for willful violations.” Arencibia v. 2401 Restaurant
Corp., 831 F. Supp. 2d 164, 168 n.2 (D.D.C. 2011) (citing 29 U.S.C. § 255(a) and D.C. Code
§ 12-301(8)); Reyes, 270 F. Supp. 3d at 35 (citing Ventura IT, 738 F. Supp. 2d at 30); see also
Serrano v. Chicken-Out Inc., 209 F. Supp. 3d 179, 190 (D.D.C. 2016) (‘[B]y virtue of their
default, Defendants have forfeited any affirmative defense regarding willfulness under the
FLSA.”). Since his complaint was filed on December 23, 2020, he may only recover for claims
that accrued beginning on December 23, 2017. Prorating the $28.00 claimed for the week of
December 17 to December 23 across all seven days, the Court reduces Plaintiff Tubac’s award
by $24.00 to award damages only for the single day within the limitation period. Together with
the $30.00 figure explained in Footnote 7, this reduction accounts for the $54.00 difference
between Tubac’s claimed damages ($4,259.00) and the Court’s award ($4,205.00).

13
Except for these two computational errors, the Court agrees with Plaintiff Tubac’s calculation
and awards Plaintiff Tubac unpaid minimum wages in the amount of $4,205.00.
3. Liquidated Damages

Plaintiffs claim that they are entitled to $39,289.80 in liquidated damages. See Pls.’ Mot.
Default J. at 8. Both the FLSA and District of Columbia law provide for liquidated damages in
addition to recovery for unpaid wages. See 29 U.S.C. § 216(b) (“Any employer who violates the
provisions of section 206 or section 207 of this title shall be liable to the employee or employees
affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation,
as the case may be, and in an additional equal amount as liquidated damages.” (emphasis
added)); D.C. Code § 32-1012(b)(1) (‘[A]ny employer who pays any employee less than the
wage to which that employee is entitled under this subchapter shall be liable to that employee in
the amount of the unpaid wages . . . and an additional amount as liquidated damages equal to
treble the amount of unpaid wages.” (emphasis added)); id. § 32-1303(4) (“If an employer fails
to pay an employee wages earned as required . . . such employer shall pay, or be additionally
liable to, the employee, as liquidated damages .. . .” (emphasis added)); see also Barahona v.
Rosales, No. 15-1381, 2016 WL 11585399, at *1—2 (D.D.C. Sept. 26, 2016) (clarifying that
liquidated damages under the DCWPCL and DCMWA are awarded in addition to actual
damages). The Court will, at Plaintiffs’ request, assess liquidated damages under District of
Columbia law, as it provides for more generous liquidated damages. See Pls.’ Mot. Default J. at
8; cf. Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 122 (D.D.C. 2016) (“Because [D.C. law]
provides for greater liquidated damages than the FLSA . . . the Court will first assess damages
under D.C. law and will not award a duplicative amount pursuant to federal law.” (quoting

Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d at 104).

14
The DCWPCL calculates liquidated damages as “10 per centum of the unpaid wages for
each working day during which such failure shall continue after the day upon which payment is
hereunder required, or an amount equal to treble the unpaid wages, whichever is smaller.”? D.C.
Code § 32-1303(4). The DCMWA calculates liquidated damages as “an additional
amount . . . equal to the treble amount of unpaid wages.” Jd. § 32-1012(b)(1). Plaintiffs note
that this Court has addressed “whether the unpaid wages should simply be multiplied by
three . . . or instead multiplied by three (liquidated damages) and then added to the original
amount (actual damages)” and concluded that liquidated damages under both statutes are
properly calculated using the latter formulation. Barahona, 2016 WL 11585399, at *1—2. Using
the same calculation, and accounting for Plaintiffs computational errors discussed in the
previous section, the Court awards Plaintiffs liquidated damages in the sum of $39,127.80 as

apportioned in the following chart:

Plaintiff Actual Damages Actual Damages Liquidated Damages
from Unpaid from Unpaid (Actual Damages x3)
Regular and Minimum Wages
Overtime Wages
Zaldaiia $2,217.60 - $6,652.80
Orellana Portillo $1,190.00 - $3,570.00
Saravia $2,282.00 - $6,846.00
Torres Saravia $728.00 - $2,184.00
Guevara Alvarado $1,496.00 - $4,488.00
Cabrera Lopez $924.00 - $2,772.00
Plaintiff Tubac - $4,205.00 $12,615.00
Total $8,837.60 $4,205.00 $39,127.80

 

? Plaintiffs calculate liquidated damages using only the treble unpaid wages amounts. In
any event, it appears to the Court that the treble amounts are less than the 10 per centum amounts
and are therefore the correct measure of liquidated damages under the DCWPCL in this instance.

15
4. Lost Wages for Unpaid Safe and Sick Leave (ASSLA)

Plaintiffs claim that they are entitled to $4,030.80 in lost wages for unpaid safe and sick
leave, as well as an additional $19,253.59 in statutory damages for unpaid safe and sick leave.
See Pls’ Mot. Default J. at 8-10. The ASSLA requires an employer to provide its employees
with one hour of paid leave for every certain number of hours worked. D.C. Code § 32-531.02
(a)(1)-(3). That number depends on the number of individuals employed by the establishment in

question. Jd. The following chart summarizes those categories:

 

Size of Employer Provision of Paid Leave Maximum Provision Per
Calendar Year
100 or more employees | 1 hour for every 37 hours worked 7 days
25 to 99 employees 1 hour for every 43 hours worked 5 days
24 or fewer employees 1 hour for every 87 hours worked 3 days

An employee accrues paid leave at the beginning of their employment but may only “begin to
access paid leave after 90 days of service with [their] employer.” Jd. § 32-531.02(c)(1). An
employer found to have violated the Act is liable to their employees in the form of “(1) Back pay
for lost wages caused by the employer’s violation . . . ; (2) Reinstatement or other injunctive
relief; (3) Compensatory damages, punitive damages, and additional damages as provided in
subsection (b) . . . ; and (4) Reasonable attorney’s fees and costs.” Jd. § 32-531.12(e).
Subsection (b) provides that an employer must pay “$500 in additional damages to the employee
for each accrued day denied.” /d. § 32-531.12(b). Thus, as Plaintiffs correctly point out,
although “leave is accrued by the hour, the penalty is applied in terms of days.” Pls.’ Mot.
Default J. at 9.

Plaintiffs calculate their damages under ASSLA based on an accrual rate of one hour for

every 87 hours worked. See Pls.’ Mot. Default J., Ex. I. The Court has reviewed Plaintiffs’

16
affidavits and mostly agrees with their calculation of unpaid safe and sick leave under the

ASSLA.'° The following charts summarize! these calculations and adjust for slight errors:

Plaintiff Zaldafia

 

Plaintiff Zaldafia (Total Lost Wages)

 

 

 

Hours Worked Hours Earned (/87) Hourly Wage Amount Owed (Hours
Earned x Hourly
Wage)
6,686.00 76.85 $17.60 $1,352.57

 

 

 

 

 

Plaintiff Zaldafia (Sick Days Accrued Per Calendar Year)

Hours Hours Days Earned (/8 Additional Damages
Worked Earned (/87) hour work day) ($500.00/day of unoffered sick
leave)

2017 = 2080.00 23.91 2.99 $1,494.25
2018 2080.00 23:91 2.99 $1,494.25
2019 2080.00 23.91 2.99 $1,494.25
2020 446.00 5.15 0.64 $320.40

Total 6,686.00 $4,803.16

Total Damages for Plaintiff Zaldafia: $6,155.73

 

10 Plaintiffs Zaldafia, Orellana Portillo, Guevara Alvarado, and Tubac calculate damages
under the ASSLA based on hours accrued before the three-year statute of limitations period. See
D.C. Code § 32-531.10a (“All civil or administrative complaints brought under this subchapter
shall be filed within 3 years of the event or final instance of a series of events on which the
complaint is based... .”). Although the relevant three-year period from which this case was
filed began on December 23, 2017, the Court assumes that for 2017, the “event” in question is
the non-payment of unpaid accrued safe and sick leave at the end of the 2017 calendar year.
Moreover, by virtue of their default, Defendants have not raised any counterarguments.

!! Certain figures in the charts are rounded for presentation purposes, but the Court used
unrounded figures at each step of the calculation to arrive at the totals.

!2 To calculate damages, Plaintiffs assume that the term “day” as used in D.C. Code § 32-
351.09(b) constitutes an eight-hour workday. See Pls.’ Mot. Default J. at 9. Plaintiffs also
calculate damages under the ASSLA based on a five-day workweek.

13 This figure relies on Plaintiffs’ counsel’s representation that Zaldaiia worked 2,080
hours in 2017, even though Plaintiffs’ counsel’s spreadsheet only provides week-by-week entries
delineating hours worked beginning in late 2017. Pls.’ Mot. Default J., Ex. lat 2,6. Zaldaiia’s
affidavit states that the calculations accurately reflect his hours worked. Pls.’ Mot. Default J.,
Ex. A at 2.

17
Plaintiff Orellana Portillo

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff Orellana Portillo (Total Lost Wages)
Hours Worked Hours Earned Hourly Wage Amount Owed (Hours
(/87) Earned x Hourly Wage) |
2017—June 23, 2018
3,465.00 | 39.83 $12.50 | $497.84
June 24, 2018—June 29, 2019
2,385.00 | 27.41 | $13.25 | $363.23
June 30, 2019—March 14, 2020
1,495.00 17.18 $14.00 $240.57
Total 7,345.00 58.56 - $1,101.64

 

 

 

 

 

 

 

Plaintiff Orellana Portillo (Sick Days Accrued Per Calendar Year)

Hours Hours Days Earned (/8 Additional Damages
Worked Earned (/87) hour work day) ($500.00/day of unoffered sick
leave)

2017 == 2340.00 26.90 3.40 $1,681.03
2018 2340.00 26.90 3.40 $1,681.03
2019 2340.00 26.90 3.40 $1,681.03
2020 325.00 3.74 0.47 $233.50

Total 7,345.00 $5,276.58

Total Damages for Plaintiff Orellana Portillo: $6,378.22

 

 

 

 

 

 

 

 

 

 

Plaintiff Saravia
Plaintiff Saravia (Total Lost Wages)
Hours Worked Hours Earned Hourly Wage Amount Owed (Hours
(/87) Earned x Hourly Wage) |
January 27, 2019—June 29, 2019
891.00 | 10.24 | $13.25 | $135.70
June 30, 2019—March 14, 2020
1,498.50 17:22 $14.00 $241.14
Total 2,389.50 - $376.84

 

 

 

 

 

 

 

Plaintiff Saravia (Sick Days Accrued Per Calendar Year)

 

‘4 This figure relies on Plaintiffs’ counsel’s representation that Orellana Portillo worked
2,340 hours in 2017, even though Plaintiffs’ counsel’s spreadsheet only provides week-by-week
entries delineating hours worked beginning in late 2017. Pls.’ Mot. Default J., Ex. I at 7, 11.
Orellana Portillo’s affidavit states that the calculations accurately reflect her hours worked. Pls.’
Mot. Default J., Ex. B at 2.

18
Hours Hours Days Earned (/8 Additional Damages
Worked Earned (/87) hour work day) ($500.00/day of unoffered sick

leave)
2019 = 1,944.00 22.34 2.79 $1,396.55
2020 445.50 512 0.64 $320.04
Total 2,389.50 27.46 3.43 $1,716.59

Total Damages for Plaintiff Saravia: $2,093.43

Plaintiff Torres Saravia

 

Plaintiff Torres Saravia (Total Lost Wages)

 

 

 

 

Hours Worked Hours Earned (/87) Hourly Wage Amount Owed (Hours
Earned x Hourly
Wage)
1,179.00 [3:55 $14.00 $189.72

 

 

 

 

Plaintiff Saravia (Sick Days Accrued Per Calendar Year)

Hours Hours Days Earned (/8 Additional Damages
Worked Earned (/87) hour work day) ($500.00/day of unoffered sick
leave)
2019 920.00 10.57 1.32 $660.92
2020 259.00 2.98 0.37 $186.06
Total = 1,179.00 13:55 1.69 $846.98

Total Damages for Plaintiff Torres Saravia: $1,036.70

Plaintiff Guevara Alvarado

 

 

 

 

 

 

 

 

 

 

Plaintiff Guevara Alvarado (Total Lost Wages)
Hours Worked Hours Earned Hourly Wage Amount Owed (Hours
(/87) Earned x Hourly Wage) |
2017—October 26, 2019
6247.505 | 71.81 | $15.00 | $1077.16
October 27, 2019—March 21, 2020
856.00 9.84 $16.00 $157.43
Total 7,103.5 81.65 - $1234.59

 

 

 

 

 

 

 

 

'° This figure relies on Plaintiffs’ counsel’s representation that Guevera Alvarado worked
2,210 hours in 2017, even though Plaintiffs’ counsel’s spreadsheet only provides week-by-week
entries delineating hours worked beginning in late 2017. Pls.’ Mot. Default J., Ex. I at 18, 22.
Zaldaiia’s affidavit states that the calculations accurately reflect his hours worked. Pls.’ Mot.
Default J., Ex. E at 2.

13
2017
2018
2019
2020
Total

Plaintiff Guevara Alvarado (Sick Days Accrued Per Calendar Year)
Days Earned (/8

Hours

2210.00
2210.00
2210.00
473.50
7,103.50

Hours
Worked Earned (/87)

25.40
25.40
25.40
5.44
81.64

3.18
3.18
3.18
0.68
9.68

hour work day)

Total Damages for Plaintiff Guevara Alvarado: $6,337.68

Plaintiff Tubac

Additional Damages
($500.00/day of unoffered sick
leave)
$1,587.64
$1,587.64
$1,587.64
$340.16
$5,103.09

 

Plaintiff Tubac (Total Lost Wages)'°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Worked Hours Earned Hourly Wage Amount Owed (Hours
(/87) Earned x Hourly Wage) |
December 17, 2017—June 30, 2018
768.00 | 8.83 $12.50 | $110.34
July 01, 2018—June 30, 2019
1,436.00 | 16.50 | $13.25 | $218.70
July 01, 2019—March 14, 2020
1,016.00 11.68 $14.00 $163.49
Total 3,220.00 37.01 - $492.53
Plaintiff Tubac (Sick Days Accrued Per Calendar Year)
Hours Hours Days Earned (/8 Additional Damages
Worked Earned (/87) hour work day) ($500.00/day of unoffered sick
leave)
2017 56.00 0.64 0.08 $40.22
2018 ~—1,432.00 16.46 2.06 $1,028.74
2019 ~— 1,432.00 16.46 2.06 $1,028.74
2020 300.00 3.45 0.43 $215.52
Total 3,220.00 37.01 4.63 $2,313.22

Total Damages for Plaintiff Tubac: $2,805.75

 

16 Plaintiff Tubac’s unpaid wages are calculated using the mandatory minimum wages at

all relevant times as required by the DCMWA.

20
Based on these adjustments, the Court therefore awards Plaintiffs $24,807.51 in lost wages and
statutory damages for unpaid safe and sick leave under the ASSLA, as apportioned in the above
charts.

5. Attorneys’ Fees and Costs

Plaintiffs claim that they are entitled to $21,140.90 in attorneys’ fees and $657.00 in
costs. See Pls’ Mot. Default J. at 10. The FLSA, DCWPCL, and ASSLA, all require that a
prevailing plaintiff receive an attorneys’ fee award. 29 U.S.C. § 216(b); D.C. Code § 32-
1308(b); D.C. Code § 32-531.12(e)(4). A “reasonable” fee is calculated by multiplying the
number of hours reasonably expended by a reasonable hourly rate. Reyes, 270 F. Supp. 3d at 38
(citing Blum v. Stenson, 465 U.S. 886, 888 (1984)).

First, the Court considers whether counsel has billed for a reasonable number of hours.
See id. at 37. Plaintiffs bear the burden of establishing the reasonableness of the hours they seek
for reimbursement. Herrera v. Mitch O’Hara, LLC, 257 F. Supp. 3d 37, 46-47 (D.D.C. 2017)
(citing In re N. (Bush Fee Application), 59 F.3d 184, 189 (D.C. Cir. 1995)). Factors relevant to
this determination include counsel’s time expenditure per task, rate of success in their motions,
and whether counsel has avoided billing for duplicative efforts. See Reyes, 270 F. Supp. 3d at
37-38. Plaintiffs’ counsel submitted detailed billing records. See Pls.’ Mot. Default J., Ex. J, K.
The Court has evaluated these records and concludes that the hours billed by counsel were
reasonable in light of the factors discussed.

Next, the Court considers whether counsel billed a reasonable hourly rate. Reyes, 270 F.
Supp. 3d at 38. The billing records demonstrate that Mr. Zelikovitz and his team billed at hourly
rates ranging from $206.00 to $759.00 per hour. Pls.’ Mot. Default J., Ex. J. Plaintiffs support
these rates using the LSI Laffey matrix, id, a fee schedule that “sets forth the reasonable range of

attorneys’ rates based on the respective attorney’s level of experience” for attorneys in the

21
District of Columbia. Reyes, 270 F. Supp. 3d at 38 (quoting Ventura, 738 F. Supp. 2d 8, 34).
However, while “[s]everal matrices, including the USAO Laffey matrix and the LSI Laffey
matrix may assist courts in determining a reasonable hourly rate,”!” id., “[a] fee applicant does
not meet its burden merely by submitting the USAO or LSI Laffey Matrices with a fee
application. Rather, the applicant is obliged to demonstrate that the suggested rates in the matrix
are in line with those prevailing in the community for similar services.” Serrano, 209 F. Supp.
3d at 195 (cleaned up). Although the D.C. Circuit has acknowledged the inherent difficultly of
determining a prevailing market rate, see Eley v. District of Columbia, 793 F.3d 97, 100 (D.C.
Cir. 2015), “a party may face a lower burden to justify the application of Laffey rates unless their
opponent identifies ‘a submarket in which attorneys’ hourly fees are generally lower than the
rates in... the Laffey Matrices,’” Serrano, 209 F. Supp. at 195 (quoting Salazar ex rel. Salazar
v. District of Columbia, 809 F.3d 58, 64 (D.C. Cir. 2015)). Because Defendants are in default,
they have not identified the subject of this litigation as one such submarket. Furthermore, this
Court “need not face the difficult question of the quantum and quality of evidence needed to
justify LSI Laffey rates ... because D.C. law itself mandates that the Court use LSI Laffey rates.”
Serrano, 209 F. Supp. at 197. The DCMWA provides:

In any judgment in favor of any employee under this section, and in any

proceeding to enforce such a judgment, the court shall award to each attorney for
the employee an additional judgment for costs, including attorney’s fees

 

7 The LSI Laffey matrix provides that a lawyer with 11-19 years of experience may have
billed $759 between June 1, 2020 and May 31, 2021; the USAO Laffey matrix provides that a
lawyer with 11-15 years of experience may have billed $532—and a lawyer with 16—20 years of
experience $591—within the same time period. LSI Laffey Matrix,
http://www.laffeymatrix.com/see.html; (last visited Jan. 20, 2022); USAO Laffey Matrix,
https://www.justice. gov/file/1461316/download (last visited Jan. 20, 2022). The LSI Laffey
matrix also provides that a paralegal or law clerk could bill $206 during that period, and the
USAO Laffey matrix provides such a paralegal or law clerk could bill $180. LSI Laffey Matrix,
http://www.laffeymatrix.com/see.html (last visited Jan. 20, 2022); USAO Laffey Matrix,
https://www.justice.gov/usao-dc/page/file/1305941/download, (last visited Jan. 20, 2022).

22
computed pursuant to the matrix approved in Salazar v. District of Columbia, 123

F. Supp. 2d 8 (D.D.C. 2000), and updated to account for the current market hourly

rates for attorney’s services. The court shall use the rates in effect at the time the

determination is made.

D.C. Code § 32-1308(b)(1). As such, the Court finds Plaintiffs’ requested LSI Laffey rates to be
appropriate and reasonable in this case. The Court will therefore award Plaintiffs $21,140.90 in
attorneys’ fees.

Lastly, Plaintiffs request that the Court reimburse them for $657.00 in costs, including
their filing fee and services of process. Pls.’ Mot. Default J., Ex. K. The Court finds that these
costs are reasonable and compensable under the FLSA and the DCMWA. See 29 U.S.C. §
216(b) (“The court in such an action shall... allow . . . [an award of] costs of the action.”); D.C.
Code § 32-1311(c) (“The court shall have jurisdiction to . . . order all appropriate relief,
including ...costs....”). Accordingly, the Court awards Plaintiffs $657.00 per their request.

V. CONCLUSION

For the foregoing reasons, Plaintiffs’ motion for default judgment is GRANTED. An

order consistent with this Memorandum Opinion is separately and contemporaneously issued.

Dated: 01/24/2022 RUDOLPH CONTRERAS
United States District Judge

23